United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
ELECTRONIC SYSTEMS COMMAND,
North Charleston, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1466
Issued: December 1, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 23, 2008 appellant filed a timely appeal from a January 18, 2008 decision of the
Office of Workers’ Compensation Programs, granting a schedule award, and a March 25, 2008
decision that denied his request for a hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than four percent impairment of his right
upper extremity and five percent impairment of his left upper extremity causally related to his
accepted bilateral carpal tunnel syndrome and left cubital tunnel syndrome; and (2) whether the
Office properly denied his request for a hearing.
FACTUAL HISTORY
On February 3, 2004 appellant, then a 52-year-old electronics technician, filed an
occupational disease claim alleging that he developed bilateral carpal tunnel syndrome due to his

work activities. His claim was accepted for bilateral carpal tunnel syndrome and left cubital
tunnel syndrome. Appellant subsequently filed a claim for a schedule award.
In a November 30, 2004 report, Dr. Gerald J. Shealy, a Board-certified orthopedic
surgeon specializing in hand surgery, stated that appellant had reached maximum medical
improvement following left carpal tunnel decompression on October 2, 2002, right carpal tunnel
decompression on May 19, 2004 and left ulnar nerve transposition on July 22, 2004. He found
that appellant had 10 percent impairment of his left upper extremity due to residual ulnar
neuropathy and five percent impairment due to residual median neuropathy, according to the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).
In a November 15, 2006 report, Dr. James L. Bumgartner, a Board-certified neurologist
and psychiatrist, stated that nerve conduction studies of appellant’s upper extremities revealed
normal median motor values bilaterally, bilateral median sensory neuropathy and left ulnar
sensory and motor neuropathy.1
In a December 13, 2006 clinical note, Dr. Shealy stated that appellant had 13 percent
impairment of his left upper extremity, including five percent for ulnar nerve sensory loss, three
percent for ulnar nerve motor loss and five percent impairment for median nerve sensory loss.
On May 1, 2007 an Office medical adviser stated that appellant had five percent
impairment of his left upper extremity.2 He rated four percent for sensory loss of the median
nerve based on Table 16-10 at page 482 and Table 16-15 at page 492 of the A.M.A., Guides.
The Office medical adviser allowed 10 percent sensory deficit (Grade 4) from Table 16-10
multiplied by 39 percent maximum for the median nerve from Table 16-15, to equal 3.9, rounded
to 4 percent. He found 1 percent for ulnar nerve sensory loss, 10 percent (Grade 4) multiplied by
7 percent maximum for the ulnar nerve. The Office medical adviser based these ratings on the
November 15, 2006 electrodiagnostic studies. He also found that appellant had four percent
impairment of his right upper extremity for median nerve sensory loss based on Tables 16-10
and 16-15.

1

Regarding motor deficit of the left ulnar nerve, Dr. Bumgartner stated that left ulnar motor response
demonstrated borderline slowing across the elbow without significant drop in amplitude. A nerve conduction study
of appellant’s left upper extremity performed on March 19, 2007 revealed no significant change since the
November 15, 2006 study.
2

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (these procedures contemplate that, after obtaining all necessary medical
evidence, the file should be routed to an Office medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified, especially when there is more than one evaluation of the impairment present).

2

By decision dated January 18, 2008, the Office granted appellant schedule awards for
five percent impairment of his left upper extremity and four percent of his right upper extremity,
a total of 28.08 weeks from October 30, 2004 to May 15, 2005.3
By letter dated February 19, 2008 and postmarked February 21, 2008, appellant requested
an oral hearing.
By decision dated March 25, 2008, the Office denied appellant’s January 21, 2008
request for an oral hearing, postmarked January 21, 2008, on the grounds that it was not timely
filed within 30 days of the January 18, 2008 decision and the issue could be addressed equally
well through a request for reconsideration and additional evidence.4
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Act5 authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body. Such loss or loss of use is known as
permanent impairment. The Office evaluates the degree of permanent impairment according to
the standards set forth in the specified edition of the A.M.A., Guides.6
Chapter 16 of the fifth edition of the A.M.A., Guides provides the framework for
assessing upper extremity impairments.7 Office procedures8 provide that upper extremity
impairment secondary to carpal tunnel syndrome and other entrapment neuropathies, such as
cubital tunnel syndrome, should be calculated using section 16.5d and Tables 16-10, 16-11 and
16-15.9

3

The Federal Employees’ Compensation Act provides for 312 weeks of compensation for 100 percent loss or loss
of use of the upper extremity. 5 U.S.C. § 8107(c)(10). Multiplying 312 weeks by nine percent equals 28.08 weeks
of compensation.
4

Subsequent to the March 25, 2008 Office decision, additional evidence was associated with the file. The
Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See
20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).
(5 ed. 2001).

Effective February 1, 2001, the Office began using the A.M.A., Guides

th

7

A.M.A., Guides 433-521.

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003).
9

A.M.A., Guides 491, 482, 484, 494, respectively.

3

Additionally, the fifth edition of the A.M.A., Guides, regarding impairment due to carpal
tunnel syndrome, provides:
“If, after an optimal recovery time following surgical decompression, an
individual continues to complain of pain, paresthesias and/or difficulties in
performing certain activities, three possible scenarios can be present:
1. Positive clinical findings of median nerve dysfunction and electrical
conduction delay(s): the impairment due to residual [carpal tunnel
syndrome] is rated according to the sensory and/or motor deficits as
described [in Tables 16-10a and 16-11a].
2. Normal sensibility and opposition strength with abnormal sensory
and/or motor latencies or abnormal [electromyogram] testing of the thenar
muscles: a residual [carpal tunnel syndrome] is still present and an
impairment rating not to exceed [five percent] of the upper extremity may
be justified.
3. Normal sensibility (two-point discrimination and Semmes-Weinstein
monofilament testing), opposition strength and nerve conduction studies:
there is no objective basis for an impairment rating.”10
The Board has found that the fifth edition of the A.M.A., Guides provides that
impairment for carpal tunnel syndrome be rated on motor and sensory deficits only.11
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for a decision.
On November 30, 2004 Dr. Shealy found that appellant had 10 percent impairment of his
left upper extremity due to residual ulnar neuropathy and five percent impairment due to residual
median neuropathy causally related to his accepted bilateral carpal tunnel syndrome and left
cubital tunnel syndrome. However, he did not explain how he determined appellant’s
impairment with reference to specific sections and tables of the A.M.A., Guides. On
December 13, 2006 Dr. Shealy stated that appellant had 13 percent impairment of his left upper
extremity, including five percent for ulnar nerve sensory loss, three percent for ulnar nerve motor
loss and five percent impairment for median nerve sensory loss. Again he did not reference any
specific sections or tables of the A.M.A, Guides. Because Dr. Shealy did not explain his
impairment rating with reference to applicable sections of the A.M.A., Guides, his rating is not
sufficient to establish appellant’s schedule award for his left upper extremity. Additionally, he
did not provide an impairment rating for appellant’s right upper extremity. The nerve
conduction studies performed on November 15, 2006 revealed bilateral median sensory
neuropathy as well as left ulnar sensory and motor neuropathy. Therefore, Dr. Shealy should
10

Id. at 495.

11

Kimberly M. Held, 56 ECAB 670, 674 (2005).

4

have provided an impairment rating for appellant’s right upper extremity caused by median
nerve sensory loss.
The Office medical adviser found that, based on the medical evidence, appellant had five
percent impairment of his left upper extremity, including four percent for sensory loss of the
median nerve according to Table 16-10 at page 482 and Table 16-15 at page 492 of the A.M.A.,
Guides. He apparently found that appellant had a Grade 4 sensory loss based on Table 16-10 as
Grade 4 provides for a range of 1 to 25 percent impairment. The Office medical adviser
multiplied 10 percent by the 39 percent maximum for median nerve sensory loss from Table 1615 which constitutes 3.9 percent, rounded to 4 percent. He apparently also found a Grade 4
sensory loss for the left ulnar nerve and multiplied 10 percent from Table 16-10 by the 7 percent
maximum for ulnar nerve sensory loss from Table 16-15 which constituted 1 percent sensory
loss for the ulnar nerve. The Office medical adviser found that appellant had four percent
impairment of his right upper extremity for median nerve sensory loss based on Tables 16-10
and 16-15, using the same calculations he made in determining appellant’s left upper extremity
sensory loss. However, he did not provide medical rationale explaining how he determined that
appellant had a Grade 4 impairment of his left and right upper extremities based on the
descriptions of sensory deficit in Table 16-10.12 Additionally, the Office medical adviser did not
explain how he determined 10 percent sensory loss from Grade 4 when, as noted, Grade 4
provides for a range of 1 to 25 percent. Further, he did not explain why he did not find any
impairment due to left ulnar nerve motor deficit when Dr. Shealy found such motor deficit and
the nerve conduction study noted left ulnar nerve motor deficit. Due to these deficiencies, the
impairment rating by the Office medical adviser is not sufficient to establish appellant’s right and
left upper extremity impairment due to his accepted bilateral carpal tunnel syndrome and left
cubital tunnel syndrome. On remand, the Office should further develop the medical evidence
regarding the nature and extent of his right and left upper extremity impairment.
CONCLUSION
The Board finds that this case is not in posture for a decision on the issue of appellant’s
entitlement to a schedule award for his left and right upper extremities. On remand, the Office
should further develop the medical evidence as to the nature and extent of his impairment
causally related to his accepted bilateral carpal tunnel syndrome and left cubital tunnel
syndrome. After such further development as the Office deems necessary, it should issue an
appropriate decision. Due to the posture of the first issue, the second issue in this case is moot.

12

Table 16-10 provides for a range of Grade 5 (0 percent sensory deficit) to Grade 0 (100 percent sensory deficit).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 25 and January 18, 2008 are set aside and the case
remanded for further action consistent with this decision of the Board.
Issued: December 1, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

